Exhibit 10.19

 

ROLLOVER AGREEMENT

 

This ROLLOVER AGREEMENT (this “Agreement”), dated as of May     , 2011, is
entered into by and among the undersigned individual (the “Executive”), CDRT
Holding Corporation, a Delaware corporation (“Parent”), and CDRT Acquisition
Corporation (“Intermediate Parent”), a Delaware corporation and a wholly owned
subsidiary of Parent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Merger Agreement
(as defined below).

 

RECITALS

 

WHEREAS, under the Emergency Medical Services L.P Equity Option Plan and the
Emergency Medical Services Corporation Amended and Restated 2007 Long-Term
Incentive Plan (the “Plans”), the Executive was previously granted options to
purchase shares of common stock, par value $0.01 per share, of Emergency Medical
Services Corporation, a Delaware corporation (the “Company”, and such options,
the “Company Options”);

 

WHEREAS, the number of Company Options and related exercise prices of the
Company Options held by the Executive as the date of this Agreement are set
forth under the heading “Total Company Options” on Schedule A hereto;

 

WHEREAS, as of February 13, 2011, the Company, Intermediate Parent, and CDRT
Merger Sub, Inc., a Delaware Corporation and a wholly owned subsidiary of Parent
and Intermediate Parent (“Merger Sub”), entered into that certain Agreement and
Plan of Merger (as the same may be amended, amended and restated or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which, at the
Effective Time, Merger Sub will merge with and into the Company (such merger,
the “Merger”);

 

WHEREAS, the Merger Agreement provides that, at the Effective Time, each
unvested Company Option will vest and become fully exercisable pursuant to the
terms of the applicable Plan and related option agreement, and either (x) each
Company Option will be cancelled for an amount in cash, without interest, equal
to the amount produced by the formula set forth in the first sentence of
Section 3.04(a) of the Merger Agreement or (y) if Parent and the holder of the
Company Option mutually agree, such Company Option shall be converted at the
Effective Time, pursuant to the formula contained in the third sentence of
Section 3.04(a) of the Merger Agreement, into a fully vested and exercisable
option to purchase common stock of Intermediate Parent, on the same terms and
conditions as were applicable under such Company  Option and such other terms as
may be mutually agreed by Intermediate Parent and the holder thereof;

 

WHEREAS, Parent and the Executive intend hereby to evidence and set forth their
mutual agreement as to the terms and conditions of the conversion, at the
Effective Time, of the number of Company Options set forth on Schedule A hereto
under the heading “Converting Company Options” (the “Converting Company
Options”) into the number of options to purchase common stock of Parent, par
value $0.01 per share (the “Parent Common Stock”), as set forth on Schedule A
hereto under the heading “Rollover Options” (such options to purchase Parent
Common Stock, the “Rollover Options”, and such conversion, the “Rollover”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, Parent, Intermediate Parent and the Executive also intend hereby to
evidence and set forth their mutual agreement that Intermediate Parent is
assigning to Parent its rights and obligations under Section 3.04(a) of the
Merger Agreement with respect to the Converting Company Options and the Rollover
Options, and Parent’s acceptance of such assignment.

 

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1.               The Rollover.

 

1.1.        Rollover and Grant of Matching Options.

 

(a)           On the terms and conditions set forth herein and subject to
Section 1.3, at the Effective Time, the Converting Company Options shall
automatically, and without further action, be converted into that number of
Rollover Options as set forth on Schedule A hereto, with a per share exercise
price as set forth opposite such number of Rollover Options.  The Rollover
Options shall be subject to the same terms and conditions as in effect
immediately prior to the Rollover, but giving effect to the Rollover.

 

(b)           Effective immediately following the Rollover, Parent and the
Executive agree that the Rollover Options shall be evidenced by the Parent Stock
Incentive Plan in the form attached as Exhibit B hereto and the form of Employee
Stock Option Agreement attached as Exhibit C-1 hereto (the “Rollover Stock
Option Agreement”).

 

(c)           The Executive acknowledges and agrees that from and after the
Rollover, the Executive shall have no right, title or interest in or to the
Converting Company Options, including without limitation, any right to receive
the cash payment contemplated by the first sentence of Section 3.04(a) of the
Merger Agreement with respect thereto.

 

(d)           In consideration of the agreement of the Executive to the
Rollover, Parent shall, as of the Effective Time, grant the Executive additional
options to purchase Parent Common Stock in the number set forth on Schedule A
hereto under the heading “Matching Options” (the “Matching Options”).  The
Matching Options shall be evidenced by the Parent Stock Incentive Plan in the
form attached as Exhibit B hereto and the form of Employee Stock Option
Agreement attached as Exhibit C-2 hereto (the “Matching Stock Option
Agreement”).

 

(e)           The Company and the Executive intend that this Agreement satisfy
the requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D) (including,
without limitation, the requirements of Treasury Regulation §1.424-1 referenced
therein) and, as such, immediately following the Rollover, the Rollover Options
shall not provide the Executive with any additional benefits that he or she did
not have under the Converting Company Options and shall contain all terms of the
Converting Company Options, except to the extent such terms are rendered
inoperative by reason of the corporate transaction giving rise to the grant of
the Rollover Options.  The foregoing notwithstanding, the post-employment
exercise terms of the Rollover Options shall, effective as of the date of this
Agreement but following the Rollover, be modified

 

2

--------------------------------------------------------------------------------


 

(as permitted by Treasury Regulation §1.409A-1(b)(5)(v)(B)) to reflect the terms
as set forth in Section 3 of the Rollover Option Agreement; provided, however,
that in no event will such modification extend the term of the Rollover Options
beyond the Normal Termination Date (as such term is defined in the Rollover
Option Agreement).

 

1.2.        Rollover Closing.  The closing of the Rollover (the “Rollover
Closing”) shall occur at the Effective Time on the Closing Date.  The Rollover
Closing shall take place at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York, or such other place as the parties hereto may
mutually agree upon in writing.

 

1.3.        Failure to Consummate the Merger.  In the event that the Merger
fails to be consummated for any reason whatsoever and the Merger Agreement is
terminated, the parties hereto agree that concurrently with the termination of
the Merger Agreement, automatically and without any action of the parties
hereto, the rights and obligations of the parties under this Agreement shall
cease to be of any force or effect (and, for avoidance of doubt, the Rollover
shall not occur).  In such event, each party hereto shall provide all such
cooperation as the other party may reasonably request in order to ensure that
the foregoing has been made effective.

 

1.4.        Conditions to Closing.  The Rollover Closing shall be subject to the
satisfaction of the following conditions unless waived in writing by Parent and
the Executive (in the case of clause (a)) or by Parent (in the case of clause
(b)) or by the Executive (in the case of clause (c)):

 

(a)           Merger Agreement Conditions.  The conditions set forth in
Article VII of the Merger Agreement shall have been satisfied or waived, and
none of the parties to the Merger Agreement shall have given notice to the other
parties that it does not intend to consummate the Merger at the Effective Time.

 

(b)           Representations, Warranties and Covenants of the Executive.  The
representations and warranties contained in Section 3 of this Agreement shall be
true and correct in all material respects as of the Closing Date (or, if given
as of a specific date, at and as of such date), and the Executive shall have
performed and complied with and observed in all material respects all covenants
and agreements required by this Agreement to be performed or complied with by
the Executive on or prior to the Closing Date.

 

(c)           Representations, Warranties and Covenants of Parent.  The
representations and warranties contained in Section 2 of this Agreement shall be
true and correct in all material respects as of the Closing Date (or, if given
as of a specific date, at and as of such date), and Parent shall have performed
and complied with and observed in all material respects all covenants and
agreements required by this Agreement to be performed or complied with by Parent
on or prior to the Closing Date.

 

1.5.        Parent Deliveries.  On the Closing Date and prior to the Rollover
Closing, Parent shall deliver to the Executive the Rollover Stock Option
Agreement and the Matching Stock Option Agreement, each duly executed by Parent.

 

1.6.        Executive Deliveries.  On the Closing Date and prior to the Rollover
Closing, the Executive shall deliver to Parent the Rollover Stock Option
Agreement and the Matching Stock Option Agreement, each duly executed by the
Executive.

 

3

--------------------------------------------------------------------------------


 

Section 2.               Representations and Warranties of Parent.  Parent
hereby represents and warrants to the Executive that (i) Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, (ii) Parent has all requisite corporate power and authority
to enter into this Agreement and to perform all of its obligations hereunder, to
carry out the transactions contemplated hereby and to issue the Rollover Options
and the Matching Options; (iii) the execution and delivery of this Agreement,
the performance of Parent’s obligations hereunder and the consummation by Parent
of the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action on the part of Parent, (iv) this Agreement has
been duly executed by Parent and, assuming due authorization, execution and
delivery of this Agreement by the Executive, constitutes a legal, valid and
binding obligation of Parent enforceable against Parent in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); (v) the
issuance of the Rollover Options and the Matching Options has been duly and
validly authorized by all requisite corporate action on the part of Parent; and
(vi) Parent is an “accredited investor” as such term is defined by Rule 501(a).

 

Section 3.               Representations and Warranties of the Executive.  The
Executive hereby represents and warrants to Parent as follows:

 

3.1.        Ownership of the Company Options.  The Executive is the valid holder
of the Company Options set forth under the heading “Total Company Options” on
Schedule A hereto, and as of the Closing Date all such Company Options listed in
Schedule A hereto are unexercised.

 

3.2.        No Agreements.  Except for this Agreement, the Executive has not
entered into or agreed to be bound by any other arrangements or agreements of
any kind with any other Person with respect to the Company Options, including,
but not limited to, arrangements or agreements with respect to the acquisition
or disposition thereof.

 

3.3.        Place of Residence  The principal residence of the Executive is as
shown on the signature page hereof.

 

3.4.        Authority.  The Executive has all requisite power and authority to
execute and deliver this Agreement, to perform his or her obligations hereunder
and to consummate the transactions contemplated hereby.  This Agreement has
been, assuming the due authorization, execution and delivery by Parent, duly and
validly executed and delivered by the Executive and constitutes a legal, valid
and binding obligation of the Executive, enforceable against the Executive in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

3.5.        No Conflicts; No Consents.  The execution and delivery by the
Executive of this Agreement, the consummation by the Executive of the
transactions contemplated hereby and the performance of the Executive’s
obligations hereunder do not and will not (a) materially conflict with or result
in a material violation or breach of applicable Law or (b) assuming the due
authorization, execution and delivery of this Agreement by Parent, violate in
any material respect, conflict with in any material respect or result in any
material breach of, or constitute

 

4

--------------------------------------------------------------------------------


 

(with or without notice or lapse of time or both) a material default under, or
require the Executive to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
any contract, agreement, instrument, commitment, arrangement or understanding to
which the Executive is a party or to which any of the Company Options are
subject.

 

3.6.        Investment Intention; Restriction on Dispositions.  The Executive is
acquiring the Rollover Options and the Matching Options solely for the
Executive’s own account for investment and not on behalf of any other person or
with a view to, or for sale in connection with, any distribution thereof.  The
Executive acknowledges that the Rollover Options and the Matching Options are
not transferable except as provided in the Rollover Stock Option Agreement or
the Matching Stock Option Agreement.  The Executive further agrees that the
Executive will not, directly or indirectly, offer, transfer, sell, pledge,
hypothecate or otherwise dispose of any of the shares of Parent Common Stock
subject to the Rollover Options or the Matching Options (or solicit any offers
to buy, purchase or otherwise acquire or take a pledge of any such shares of
Parent Common Stock), except in compliance with (i) the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations of the
Securities and Exchange Commission thereunder, (ii) applicable state and
non-U.S. securities or “blue sky” laws and (iii) the provisions of this
Agreement, the Rollover Option Agreement, the Matching Option Agreement and any
applicable subscription agreement to which the Executive is a party (a
“Subscription Agreement”).  The Executive further understands, acknowledges and
agrees that none of the shares of Parent Common Stock acquired upon exercise of
the Rollover Options and the Matching Options or any interest therein or any
rights relating thereto may be transferred, sold, pledged, hypothecated or
otherwise disposed of unless (i) the provisions of the applicable Subscription
Agreement shall have been complied with and (ii) such disposition is exempt from
the provisions of Section 5 of the Securities Act or is pursuant to an effective
registration statement under the Securities Act and is exempt from (or in
compliance with) applicable state securities or “blue sky” laws.  Any attempt by
the Executive, directly or indirectly, to offer, transfer, sell, pledge,
hypothecate or otherwise dispose of any such shares of Parent Common Stock, or
any interest therein, or any rights relating thereto, without complying with the
provisions of this Agreement and the applicable Subscription Agreement, shall be
void and of no effect.

 

3.7.        Securities Laws Matters.  The Executive acknowledges receipt of
advice from the Company that (i) neither the Rollover Options, nor the Matching
Options, nor the shares of Parent Common Stock received on exercise thereof have
been registered under the Securities Act or qualified under any state securities
or “blue sky” laws or non-U.S. securities laws, (ii) it is not anticipated that
there will be any public market for the Rollover Options, the Matching Options
or the shares of Parent Common Stock acquired on the exercise thereof, (iii) the
Executive must continue to bear the economic risk associated with the Rollover
Options, the Matching Options and the shares of Parent Common Stock acquired on
the exercise thereof unless such shares are subsequently registered under the
Securities Act and such state or non-U.S. securities laws or an exemption from
such registration is available, (iv) a restrictive legend shall be placed on any
certificates representing shares of Parent Common Stock that makes clear that
the shares of Parent Common Stock are subject to the restrictions on
transferability set forth in this Agreement and the applicable Subscription
Agreement, and (v) a notation shall be made in the appropriate records of Parent
or any transfer agent indicating that the shares of Parent Common Stock are
subject to such restrictions.

 

5

--------------------------------------------------------------------------------


 

3.8.        Ability to Bear Risk.  The Executive understands that (i) the
transfer restrictions that apply to the shares of Parent Common Stock may
effectively preclude the transfer of any of the shares of Parent Common Stock
prior to a Public Offering; (ii) the financial situation of the Executive is
such that he or she can afford to bear the economic risk of holding the Rollover
Options, the Matching Options and the shares of Parent Common Stock acquired on
the exercise thereof for an indefinite period; (iii) Parent’s financing
agreements may restrict the ability of Parent to repurchase any shares of Parent
Common Stock pursuant to the applicable Subscription Agreement and that Parent
and its Subsidiaries may enter into or amend, refinance or enter into new
financing agreements without regard to the impact on Parent’s ability to
repurchase shares of Parent Common Stock.  The Executive can afford to suffer
the complete loss of his or her investment in the Rollover Options, the Matching
Options and the shares of Parent Common Stock acquired on the exercise thereof.

 

3.9.        Access to Information; Sophistication; Lack of Reliance.  The
Executive is familiar with the business and financial condition, properties,
operations and prospects of Parent and the Executive has been granted the
opportunity to ask questions of, and receive answers from, representatives of
Parent concerning Parent and the terms and conditions of the Rollover Options
and to obtain any additional information that the Executive deems necessary to
verify the accuracy of the information so provided.  The Executive’s knowledge
and experience in financial and business matters is such that the Executive is
capable of evaluating the merits and risk of the Executive’s investment in the
Rollover Options, the Matching Options and the shares of Parent Common Stock
acquired on the exercise thereof.  The Executive has carefully reviewed the
terms and provisions of this Agreement and the Schedule and Exhibits hereto and
has evaluated the restrictions and obligations contained therein.  In
furtherance of the foregoing, the Executive represents and warrants that, as of
the Effective Time, (i) no representation or warranty, express or implied,
whether written or oral, as to the financial condition, results of operations,
prospects, properties or business of Parent or as to the desirability or value
of an investment in Parent has been made to the Executive by or on behalf of
Parent, except for those representations and warranties expressly set forth in
Section 2 of this Agreement, (ii) the Executive has relied upon the Executive’s
own independent appraisal and investigation and the advice of the Executive’s
own counsel, tax advisors and other advisors regarding the risks of an
investment in Parent and (iii) the Executive will continue to bear sole
responsibility for making his or her own independent evaluation and monitoring
of the risks of his or her investment in Parent.

 

3.10.      Accredited Investor.  The Executive is an “accredited investor” as
such term is defined by Rule 501(a) promulgated under the Securities Act.

 

Section 4.               Binding Effect; Benefits.  This Agreement shall be
binding upon the successors, heirs, executors and administrators of the parties
hereto.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement and their
respective successors or permitted assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.

 

Section 5.               Waiver.  Any term or provision of this Agreement may be
waived at any time by the party which is entitled to the benefits thereof, but
only in writing signed by such party.  Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained herein.  The
waiver by any party hereto of a

 

6

--------------------------------------------------------------------------------


 

breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach, and no failure by any party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.

 

Section 6.               Tax Treatment.  The parties agree to treat the Rollover
as a transaction that does not result in taxable income to the Executive and
that has been effected in compliance with Treasury Regulation §
1.409A-1(b)(5)(v)(D).

 

Section 7.               Amendments.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by Parent and the Executive.

 

Section 8.               Assignability.  Effective as of immediately prior to
the Effective Time, Intermediate Parent hereby assigns to Parent all of its
rights and obligations under Section 3.04(a) of the Merger Agreement with
respect to the Converting Company Options and the Rollover Options, and Parent
accepts such assignment and agrees to perform Intermediate Parent’s obligations
thereunder with respect to the Rollover Options.  The Executive acknowledges and
consents to such assignment.  Except as set forth in the preceding sentence,
neither this Agreement nor any right, remedy, obligation or liability arising
hereunder or by reason hereof shall be assignable by the Executive without the
prior written consent of Parent.

 

Section 9.               Governing Law.  This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the laws of
the State of Delaware, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction.

 

Section 10.             Jurisdiction.  Except as otherwise expressly provided in
this Agreement, the parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the any state court (or, in the case of any claim as to which the
federal courts have exclusive subject matter jurisdiction, the federal court of
the United States of America) sitting in the State of New York, and each of the
parties hereby consents to the exclusive jurisdiction of those courts (and of
the appropriate appellate courts therefrom) in any suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any suit,
action or proceeding in any of those courts or that any suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum.  Process in any suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any of the named courts.  Without limiting the foregoing, each party agrees that
service of process on it by notice as provided in Section 12 shall be deemed
effective service of process.

 

Section 11.             Enforcement.  Each party agrees that, subject to
Section 1.3, the parties shall be entitled to specific performance of the terms
hereof.  Notwithstanding any other term or condition of this Agreement, the
Executive’s liability under this Agreement shall be limited to a willful and
material breach of this Agreement and under no circumstances shall his or her
maximum liability for any reason, including the Executive’s willful and material
breach of any

 

7

--------------------------------------------------------------------------------


 

of his or her commitments set forth herein, extend beyond the Executive’s
obligation to effect the Rollover, nor shall the Executive be liable for any
special, indirect, or consequential damages.

 

Section 12.             Notices.  All notices, requests, demands, letters,
waivers and other communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
(i) delivered personally, (ii)  sent by next-day or overnight mail or delivery
or (iii) sent by facsimile, as follows:

 

(A)          If to Parent or Intermediate Parent:

 

CDRT Holding Corporation

c/o Clayton, Dubilier & Rice, LLC

375 Park Avenue, 18th Floor

New York, New York 10152

Attention: Theresa Gore

Facsimile No.: (212) 407-5252

 

With copies to (which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

 

Attention:

Paul S. Bird, Esq.

 

Jonathan E. Levitsky, Esq.

 

Facsimile No.: (212) 909-6836

 

(B)           If to the Executive, to the address set forth on the signature
page hereof.

 

All such notices, requests, demands, letters, waivers and other communications
shall be deemed to have been received (x) if by personal delivery, on the day
delivered, (y) if by next-day or overnight mail or delivery, on the day
delivered, or (z) if by facsimile, on the day delivered; provided that in the
case of (z) such delivery is confirmed by one of the other methods of delivery
provided in clause (x) or (y) above.

 

Section 13.             Headings.  The headings contained herein are for
convenience and shall not control or affect the meaning or interpretation of any
provision hereof.

 

Section 14.             Counterparts.  This Agreement may be executed by
facsimile and in two or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.

 

Section 15.             Severability.  In case any provision of this Agreement
shall be invalid or unenforceable in any jurisdiction, the validity and
enforceability of the remaining provisions shall not in any way be affected
thereby.

 

Section 16.             Entire Agreement.  This Agreement, together with the
Schedule and Exhibits hereto, shall constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and shall supersede all
prior agreements, arrangements, understandings, documents, instruments and
communications, whether written or oral, with respect to such subject matter.

 

8

--------------------------------------------------------------------------------


 

Section 17.             Termination of Agreement.  This Agreement may be
terminated by the mutual written consent of Parent and the Executive.  This
Agreement shall terminate automatically without any action of the parties hereto
upon termination of the Merger Agreement.  Upon such termination, this Agreement
shall not have any further force and effect; provided that termination of this
Agreement shall not relieve any party from liability for (i) any willful breach
of this Agreement occurring prior to such termination or (ii) such party’s
obligations under Section 1.3 of this Agreement.

 

Section 18.             Further Assurances.  Subject to the terms and conditions
provided herein, each party hereto covenants and agrees to use commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable, whether under
applicable Law or otherwise, in order to consummate and make effective the
transactions contemplated by this Agreement.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereby executed this Agreement as of the
date first above written.

 

 

 

PARENT

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

INTERMEDIATE PARENT

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A*

 

Name of Executive:  [                    ]

 

Total Company Options

 

Converting Company
Options

 

Rollover Options

 

Number of
Options

 

Exercise
Price

 

Number of
Options

 

Exercise
Price

 

Number of
Options

 

Exercise
Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matching Options and
Position Options

 

Number of
Options

 

Exercise
Price

 

 

 

 

 

 

--------------------------------------------------------------------------------

* To be completed on the Executive’s behalf and in accordance with the
Executive’s instructions pursuant to the Power of Attorney granted by the
Executive in connection with the Rollover.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PARENT STOCK INCENTIVE PLAN

 

(See attached.)

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF EMPLOYEE STOCK OPTION AGREEMENT
(Rollover Options)

 

(See attached.)

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF EMPLOYEE STOCK OPTION AGREEMENT
(Matching Options and Position Options)

 

(See attached.)

 

--------------------------------------------------------------------------------